     Case 2:18-cv-00191-JCM-GWF Document 34 Filed 01/07/19 Page 1 of 2




 1

 2

 3

 4                                UNITED STATES DISTRICT COURT
 5                                         DISTRICT OF NEVADA
 6                                                   ***
 7    ISRAEL GARCIA JR.,                                      Case No. 2:18-cv-00191-JCM-GWF
 8                                           Plaintiff,
             v.
 9                                                                         ORDER
      CREDIT ONE BANK, N.A., et al.,
10

11                                         Defendants.
12

13          This matter is before the Court on the parties’ Joint Proposed Discovery Plan and
14   Amended Scheduling Order (ECF No. 33), filed January 2, 2019. Upon review and
15   consideration, and with good cause appearing therefor, the Court grants the parties’ request.
16   Accordingly,
17          IT IS HEREBY ORDERED that the parties’ Joint Proposed Discovery Plan and
18   Amended Scheduling Order (ECF No. 33) is granted. The following discovery plan and
19   scheduling order dates shall apply:
20          1.      Last date to complete discovery: July 1, 2019
21          2.      Last date to amend pleadings and add parties: April 1, 2019
22          3.      Last date to file interim status report: May 2, 2019
23          4.      Last date to disclose experts: May 2, 2019
24          5.      Last date to disclose rebuttal experts: June 1, 2019
25          6.      Last date to file dispositive motions: July 31, 2019
26   ...
27   ...
28   ...
                                                          1
     Case 2:18-cv-00191-JCM-GWF Document 34 Filed 01/07/19 Page 2 of 2




 1         7.     Last date to file joint pretrial order: August 30, 2019.

 2

 3         Dated this 7th day of January, 2019.

 4

 5
                                                         GEORGE FOLEY, JR.
 6                                                       UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                    2
